Exhibit 10(h)

TIM HORTONS INC.

2006 STOCK INCENTIVE PLAN

Amended and Restated as of September 28, 2009

Most Recently Amended: February 24, 2010

Section 1. Purpose. The purpose of the Tim Hortons Inc. 2006 Stock Incentive
Plan (the “Plan”) is to strengthen Tim Hortons Inc., a corporation incorporated
under the Canada Business Corporations Act (the “Company”) by providing an
incentive to the employees and directors of the Company and the employees of its
subsidiaries (the “Subsidiaries”) and thereby encouraging them to devote their
abilities and industry to the success of the Company’s and that of its
Subsidiaries’ business enterprises. It is intended that this purpose be achieved
by extending to Eligible Individuals (as defined herein) an added long-term
incentive for high levels of performance and unusual efforts through the grant
of Restricted Stock, Options, Stock Appreciation Rights, Dividend Equivalent
Rights, Performance Awards, Share Awards, and Stock Units (as each term is
herein defined). Effective September 28, 2009, as a result of a corporate
reorganization, the Company assumed all of the obligations of Tim Hortons Inc.,
a Delaware corporation (“THI”) under the Plan and all of the Prior Agreements.
This Plan is hereby amended and restated effective as of September 28, 2009 to
reflect, among other modifications, the obligations assumed by the Company under
the Plan and the Prior Agreements.

Section 2. Administration of the Plan.

2.1. Committee Composition; Powers. The Plan shall be administered by the Human
Resource and Compensation Committee (the “Committee”) of the Board. The members
of the Committee shall serve at the pleasure of the Board, which shall have the
power at any time, or from time to time, to remove members from the Committee or
to add members thereto. Each member of the Committee shall be a Nonemployee
Director and shall satisfy any applicable stock exchange requirements. The
Committee shall construe and interpret the Plan, establish such operating
guidelines and rules as it deems necessary for the proper administration of the
Plan and make such determinations and take such other action in connection with
the Plan as it deems necessary and advisable. It shall determine the Eligible
Individuals to whom and the time or times at which Awards and Options shall be
granted, the number of Shares to be subject to each Award and Option, the terms
and conditions of each Award and Option and the duration of leaves of absence
which may be granted to Grantees and Optionees without constituting a
termination of their employment, or status as a director for purposes of the
Plan. Any such construction, interpretation, rule, determination or other action
taken by the Committee pursuant to the Plan shall be final, binding and
conclusive on all interested parties, including without limitation the Company
and all Grantees and Optionees. With respect to Options and other Awards that
are intended to be Performance-Based Compensation, the Committee shall be
comprised of individuals who qualify as “outside directors” within the meaning
of Section 162(m) of the Code and the regulations promulgated thereunder. In its
sole discretion, the Committee may delegate any administrative or ministerial
duties associated with the Plan, as well as determinations under the Plan that
are not material and do not relate to Executive Officers, to any person
(including any Eligible Individuals) it deems appropriate; provided,



--------------------------------------------------------------------------------

however, that the Committee may not delegate any duties that it is required to
discharge to comply with Section 162(m) of the Code or any other applicable law.

2.2. Committee Action. Actions by a majority of the Committee at a meeting at
which a quorum is present, or actions approved in writing by all of the members
of the Committee, shall be the valid acts of the Committee. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award or Option granted under it.

Section 3. Maximum Number of Shares Subject to Plan.

3.1. Number of Shares Authorized for Issuance. Subject to any adjustment as
provided in the Plan, the Shares to be issued under the Plan may be, in whole or
in part, authorized but unissued Shares, Shares which have been otherwise
acquired by or on behalf a trust established by either of the Company or a
Subsidiary and held for future delivery, or Shares acquired by delivery of cash
to a broker to acquire Shares on behalf of employees and/or directors. The
aggregate number of Shares that may be made the subject of Awards or Options
granted under the Plan shall not exceed 2,900,000, and not more than 1,000,000
Shares may be made the subject of Incentive Stock Option Awards under the Plan.
The number of Shares that may be the subject of Options and Stock Appreciation
Rights granted to an Eligible Individual in any calendar year may not exceed
250,000 Shares. The number of Shares that may be the subject of Performance
Shares granted to an Eligible Individual in any calendar year may not exceed
250,000 Shares. The dollar amount of cash or the Fair Market Value of Shares
that any Eligible Individual may receive in any calendar year in respect of
Performance Units denominated in dollars may not exceed U.S. $4,000,000.

3.2. Calculating Shares Available.

(i) Upon the granting of an Award or an Option, the number of Shares available
under this Section 3 for the granting of further Awards and Options shall be
reduced as follows:

(a) In connection with the granting of an Award or an Option (other than the
granting of a Performance Unit denominated in dollars or Dividend Equivalent
Rights), the number of Shares available under this Section 3 for the granting of
further Options and Awards shall be reduced by the number of Shares in respect
of which the Option or Award is granted or denominated.

(b) In connection with the granting of a Performance Unit denominated in
dollars, the number of Shares available under this Section 3 for the granting of
further Options and Awards initially shall be reduced by an amount equal to the
quotient of (i) the dollar amount in which the Performance Unit is denominated,
divided by (ii) the Fair Market Value of a Share on the date the Performance
Unit is granted, with a corresponding adjustment if the Performance Unit is
ultimately settled in whole or in part with a different number of Shares.

(c) In connection with the granting of a Dividend Equivalent Right, the number
of Shares available under this Section 3 shall not be reduced; provided,
however, that if Shares are issued in settlement of a Dividend Equivalent Right,
the number of

 

2



--------------------------------------------------------------------------------

Shares available for the granting of further Options and Awards under this
Section 3 shall be reduced by the number of Shares so issued.

(ii) Whenever any outstanding Option or Award or portion thereof expires, is
canceled, is settled in cash or is otherwise terminated for any reason without
having been exercised or payment having been made in respect of the entire
Option or Award, the Shares allocable to the expired, canceled, settled or
otherwise terminated portion of the Option or Award may again be the subject of
Options or Awards granted hereunder. In addition, upon settlement of a Stock
Appreciation Right in Shares, the excess of the number of Shares covered by the
Stock Appreciation Right over the number of Shares issued in settlement of the
Stock Appreciation Right may again be the subject of Options or Awards granted
hereunder.

Section 4. Restricted Stock; Stock Units.

4.1. Restricted Stock. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual an Award of
Restricted Stock, which shall be evidenced by an Agreement. Each Agreement shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine (including that the Award of Restricted Stock is intended
to be a Performance Award and meet the requirements set forth in Section 9) and
(without limiting the generality of the foregoing) such Agreements may require
that an appropriate legend be placed on Share certificates. Awards of Restricted
Stock shall be subject to the terms and provisions set forth below in Sections
4.1 and 11.6.

(i) Rights of Grantee. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted, provided that the Grantee has executed
any and all documents which the Committee may require as a condition to the
issuance of such Shares, which may include an Agreement evidencing the Award,
the appropriate blank share transfer powers and an escrow agreement. If a
Grantee shall fail to execute any documents which the Committee may require
within the time period prescribed by the Committee at the time the Award of
Restricted Stock is granted, the Award shall be null and void. At the discretion
of the Committee, Shares issued in connection with an Award of Restricted Stock
shall be deposited together with the share transfer powers with an escrow agent
(which may be the Company) designated by the Committee. Unless the Committee
determines otherwise as set forth in the Agreement, upon delivery of the Shares
to the escrow agent (which may be in the form of book entry Shares), the Grantee
shall have all of the rights of a shareholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.

(ii) Non-Transferability. Until all restrictions upon the Shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in
Section 4.1(iii) or 11.6, such Shares shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated.

 

3



--------------------------------------------------------------------------------

(iii) Lapse of Restrictions. Restrictions upon Shares of Restricted Stock
awarded hereunder shall lapse at such time or times and on such terms and
conditions as the Committee may determine. The Agreement evidencing the Award
shall set forth any such restrictions (including any restrictions based on the
attainment of one or more Performance Objectives during a specified Performance
Cycle).

(iv) Treatment of Dividends. At the time an Award of Shares of Restricted Stock
is granted, the Committee may, in its discretion, determine that the payment to
the Grantee of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (a) deferred until the lapsing of the
restrictions imposed upon such Shares and (b) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Shares of Restricted
Stock) or held in cash. If deferred dividends are to be held in cash, there may
be credited interest on the amount of the account at such times and at a rate
per annum as the Committee, in its discretion, may determine. Payment of
deferred dividends in respect of Shares of Restricted Stock (whether held in
cash or as additional Shares of Restricted Stock), together with interest
accrued thereon, if any, shall be made upon the lapsing of restrictions imposed
on the Shares in respect of which the deferred dividends were paid, and any
dividends deferred (together with any interest accrued thereon) in respect of
any Shares of Restricted Stock shall be forfeited upon the forfeiture of such
Shares.

(v) Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a share certificate or evidence of
book entry Shares to be delivered to the Grantee with respect to such Shares of
Restricted Stock, free of all restrictions hereunder.

4.2. Stock Unit Awards.

(i) Grant. The Committee, from time to time, may grant to any Eligible
Individual an Award of Stock Units, which shall be evidenced by an Agreement.
Any Award of Stock Units shall be subject to the terms and provisions of the
Plan, and further subject to such other conditions as may be established by the
Committee in connection with such Award, including, but not limited to, the
attainment of Performance Objectives prior to the anticipated grant date of the
Award or at any other time (including with respect to a specified Performance
Cycle) as determined by the Committee in its sole discretion. Each Agreement
shall contain such restrictions, terms and conditions as the Committee may, in
its discretion, determine (including that the Award of Stock Units is intended
to be a Performance Award and meet the requirements set forth in Section 9).

(ii) Payment of Awards. Each Stock Unit shall represent the right of the Grantee
to receive a payment upon vesting of the Stock Unit or on any later date
specified by the Committee (in an applicable Agreement or otherwise) equal to
the Fair Market Value of a Share as of the date the Stock Unit was granted, the
vesting date or such other date as determined by the Committee at the time the
Stock Unit was granted. The Committee may, at the time a Stock Unit is granted,
provide a limitation on the amount payable in respect of each Stock Unit. The
Committee may provide for the settlement of Stock Units in cash or with

 

4



--------------------------------------------------------------------------------

Shares having a Fair Market Value equal to the payment to which the Grantee has
become entitled, or a combination thereof.

Section 5. [Intentionally Deleted]

Section 6. Option Grants to Eligible Individuals.

6.1. Selection of Optionees. The Committee, from time to time, subject to the
terms and provisions of the Plan, may grant Options to any Eligible Individual.
In determining the persons to whom Options shall be granted and the number of
Shares to be covered by each Option, the Committee may take into account the
nature of the services rendered by such persons, their present and potential
contribution to the success and growth of the Company and its Subsidiaries, and
such other factors as the Committee, in its discretion, shall deem relevant. Any
Eligible Individual who has been granted an Option under a prior stock option
plan of the Company may be granted an additional Option or Options under the
Plan if the Committee shall so determine.

6.2. Option Requirements. The Options granted pursuant to this Section 6 shall
be authorized by the Committee and shall be evidenced by an Agreement, which
Agreement shall include the following terms and conditions:

(i) Optionee. Each Agreement shall state the name of the Optionee to whom the
Option has been granted.

(ii) Number of Shares. Each Agreement shall state the number of Shares to which
that Option pertains.

(iii) Purchase Price. Each Agreement shall state the Option Price, which shall
be not less than one hundred percent (100%) of the Fair Market Value of the
Shares covered by such Option on the date of grant of such Option.

(iv) Length of Option. Except as otherwise provided in Section 6.3, each Option
granted pursuant to this Section 6 shall be granted for a period to be
determined by the Committee but in no event to exceed more than ten (10) years.
However, each Option shall be exercisable only during such portion of its term
as the Committee shall determine and, subject to Section 11, only if the
Optionee is employed by the Company or a Subsidiary at the time of such
exercise. The Committee may, subsequent to the granting of any Option, extend
the exercise period thereof, but in no event shall the exercise period as so
extended exceed the earlier of (1) the latest date upon which the Option could
have expired by its original terms under any circumstances (including the
circumstances described in Section 6.2(v)) or (2) the tenth anniversary of the
date of grant of the Option.

(v) Exercise of Option. Each Optionee shall have the right to exercise his or
her Option at the time or times and in the manner specified in the Plan or in
the Agreement evidencing such Option. The Committee may accelerate the
exercisability of any Option granted to an Eligible Individual or any portion
thereof at any time. Notwithstanding anything to the contrary contained in this
Plan, unless otherwise specified in the Agreement evidencing the Option, if an
Option (other than an Incentive Stock Option) expires outside of a

 

5



--------------------------------------------------------------------------------

Trading Window, then the expiration of the term of such Option shall be the
later of (I) the date the Option would have expired by its original terms
(including the terms set forth in Section 11 of this Plan) or (II) the end of
the tenth trading day of the immediately succeeding Trading Window during which
the Company would allow the Optionee to trade in its securities; provided,
however, that in no event shall the Option expire beyond the tenth anniversary
of the date of grant of the Option.

6.3. Types of Stock Options. The Options granted under the Plan may be
Nonqualified Stock Options or Incentive Stock Options. Incentive Stock Options
may be granted only to Eligible Individuals who are employees of the Company or
its “parent corporation” or a “subsidiary corporation” (as such terms are
defined in Section 424 of the Code). Notwithstanding anything to the contrary
contained in this Section 6, no Incentive Stock Option shall be granted to an
individual owning shares possessing more than ten percent (10%) of the total
combined voting power of the Company, or its parent corporation or subsidiary
corporations unless (i) the Option Price at the time such Option is granted is
equal to at least one hundred ten percent (110%) of the Fair Market Value of the
Shares subject to the Option, and (ii) such Option by its terms is not
exercisable after the expiration of five (5) years from the date such Option is
granted. Further, the aggregate Fair Market Value (determined at the time the
Option is granted) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Optionee during any calendar year
(under all such plans of the Company and its subsidiary corporations) shall not
exceed one hundred thousand dollars (U.S. $100,000.00).

6.4. Method of Exercise of Options. Each Option shall be exercised pursuant to
the terms of such Option as set forth in the applicable Agreement and pursuant
to the terms of the Plan by giving notice to the Company at its principal place
of business or other address designated by the Company or in such other manner
as is acceptable to the Committee. Payment of the Option Price for the number of
Shares specified in the notice of exercise in the form of cash, personal or
certified cheque, bank draft or other property acceptable to the Committee shall
accompany the notice of exercise. From time to time, the Committee may establish
procedures relating to the exercise of Options, including: procedures for
cashless exercises, including through a registered broker-dealer; the minimum
number of Shares or dollar values to be delivered with respect to a particular
exercise transaction; telephonic, web-based or mail exercise and delivery
notification and procedures; payment procedures; and other matters. No
fractional Shares (or cash in lieu thereof) shall be issued as a result of
exercising an Option. The Company shall make delivery of such Shares as soon as
possible; provided, however, that if any law or regulation or securities
exchange rule requires the Company to take action with respect to the Shares
specified in such notice before issuance thereof, the date of delivery of such
Shares shall then be extended for the period necessary to take such action.

6.5. Non-Transferability of Options. Except to the extent that an Optionee’s
legal representative or estate is permitted to exercise an Option pursuant to
the terms of the Plan or an Agreement or in accordance with a determination of
the Committee, an Option is exercisable only during an Optionee’s lifetime and
only by the Optionee. Unless otherwise provided for in an Agreement or at the
determination of the Committee, Options shall not be transferable except by will
or the laws of descent and distribution.

 

6



--------------------------------------------------------------------------------

6.6. [Intentionally Deleted]

6.7. Buy Out of Option Gains. At any time after any Option becomes exercisable,
the Committee shall have the right to elect, in its sole discretion and without
the consent of the holder thereof, to cancel such Option and pay to the Optionee
the excess of the Fair Market Value of the Shares covered by such Option over
the Option Price of such Option at the date the Committee provides written
notice (the “Buy Out Notice”) of the intention to exercise such right. Buy outs
pursuant to this provision shall be effected by the Company as promptly as
possible after the date of the Buy Out Notice. Payments of buy out amounts may
be made in cash, in Shares, or partly in cash and partly in Shares, as the
Committee deems advisable. To the extent payment is made in Shares, the number
of Shares shall be determined by dividing the amount of the payment to be made
by the Fair Market Value of a Share at the date of the Buy Out Notice. In no
event shall the Company be required to deliver a fractional Share in
satisfaction of this buy out provision. For greater certainty, the Company may
only deliver a Buy Out Notice in respect of Options that have not already been
exercised by the Optionee.

Section 7. Stock Appreciation Rights.

7.1. Grant. The Committee, from time to time, subject to the terms and
provisions of the Plan, may, either alone or in connection with the grant of an
Option, grant to any Eligible Individual Stock Appreciation Rights in accordance
with the Plan, the terms and conditions of which shall be set forth in an
Agreement. A Stock Appreciation Right may be granted (a) at any time if
unrelated to an Option, or (b) if related to an Option, at the time of grant of
the Option.

7.2. Stock Appreciation Right Related to an Option. If granted in connection
with an Option, a Stock Appreciation Right shall cover the same Shares covered
by the Option (or such lesser number of Shares as the Committee may determine)
and shall, except as provided in this Section 7, be subject to the same terms
and conditions as the related Option. The Stock Appreciation Right Related to an
Option provides a right to surrender to the Company for cancellation, in whole
or in part, the unexercised Option to purchase Shares and receive from the
Company the amount payable described in subsection (ii) below.

(i) Exercise. A Stock Appreciation Right granted in connection with an Option
shall be exercisable at such time or times and only to the extent that the
related Options are exercisable, and will not be transferable except to the
extent the related Option may be transferable. From time to time, the Committee
may establish procedures relating to the exercise of Stock Appreciation Rights
granted in connection with Options, including: the minimum number of Shares or
dollar values to be delivered with respect to a particular exercise transaction;
telephonic, web-based or mail exercise and delivery notification and procedures;
payment procedures; and other matters. A Stock Appreciation Right granted in
connection with an Incentive Stock Option shall be exercisable only if the Fair
Market Value of a Share on the date of exercise exceeds the exercise price
specified in the related Incentive Stock Option Agreement.

 

7



--------------------------------------------------------------------------------

(ii) Amount Payable. Upon the exercise of a Stock Appreciation Right related to
an Option, the Grantee shall be entitled to receive an amount determined by
multiplying (A) the excess of the price per Share at the date and time of
exercise of such Stock Appreciation Right (in accordance with established
exercise procedures and, to the extent that the Grantee is subject to tax under
the Code in respect of such Stock Appreciation Right, as determined in
accordance with the requirements of Section 409A of the Code and the U.S.
Treasury Regulations promulgated thereunder) over the Option Price under the
related Option, by (B) the number of Shares as to which such Stock Appreciation
Right is being exercised. Notwithstanding the foregoing, the Committee may limit
in any manner the amount payable with respect to any Stock Appreciation Right by
including such a limit in the Agreement evidencing the Stock Appreciation Right
at the time it is granted.

(iii) Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right granted in connection with an
Option, the Option shall be canceled (i.e., surrendered to the Company) to the
extent of the number of Shares as to which the Stock Appreciation Right is
exercised, and upon the exercise of an Option granted in connection with a Stock
Appreciation Right, the Stock Appreciation Right shall be canceled (i.e.,
surrendered to the Company) to the extent of the number of Shares as to which
the Option is exercised or surrendered.

7.3. Stock Appreciation Right Unrelated to an Option. A Stock Appreciation Right
unrelated to an Option shall cover such number of Shares as the Committee shall
determine.

(i) Terms; Duration. Stock Appreciation Rights unrelated to Options shall
contain such terms and conditions as to exercisability, vesting and duration as
the Committee shall determine, but in no event shall they have a term of greater
than ten (10) years. However, each Stock Appreciation Right shall be exercisable
only during such portion of its term as the Committee shall determine and,
subject to Section 11, only if the Grantee is employed by the Company or a
Subsidiary at the time of such exercise. Notwithstanding anything to the
contrary contained in this Plan, unless otherwise specified in the Agreement
evidencing the Stock Appreciation Rights unrelated to Options, if a Stock
Appreciation Right unrelated to an Option expires outside of a Trading Window,
then the expiration of the term of such Stock Appreciation Right shall be the
later of (A) the date the Stock Appreciation Right would have expired by its
original terms (including the terms set forth in Section 11 of this Plan) or
(II) the end of the tenth trading day of the immediately succeeding Trading
Window during which the Company would allow the Grantee to trade in its
securities; provided, however, that in no event shall the Stock Appreciation
Right expire later than the tenth anniversary of the date of grant of the Stock
Appreciation Right.

(ii) Amount Payable. Upon exercise of a Stock Appreciation Right unrelated to an
Option, the Grantee shall be entitled to receive an amount determined by
multiplying (a) the excess of the price per Share at the date and time of
exercise of such Stock Appreciation Right (in accordance with established
exercise procedures and, to the extent that the Grantee is subject to tax under
the Code in respect of such Stock Appreciation Right, as determined in
accordance with the requirements of Section 409A of the Code and the U.S.
Treasury Regulations promulgated thereunder) over the Fair Market Value on the
date the

 

8



--------------------------------------------------------------------------------

Stock Appreciation Right was granted, by (b) the number of Shares as to which
the Stock Appreciation Right is being exercised. Notwithstanding the foregoing,
the Committee may limit in any manner the amount payable with respect to any
Stock Appreciation Right by including such a limit in the Agreement evidencing
the Stock Appreciation Right at the time it is granted.

(iii) Non-Transferability. No Stock Appreciation Right unrelated to an Option
shall be transferable by the Grantee otherwise than by will or the laws of
descent and distribution, and such Stock Appreciation Right shall be exercisable
during the lifetime of such Grantee only by the Grantee or his or her guardian
or legal representative.

7.4. Method of Exercise. Stock Appreciation Rights shall be exercised by a
Grantee only by giving written notice to the Company at its principal place of
business or other address designated by the Company, specifying the number of
Shares with respect to which the Stock Appreciation Right is being exercised. If
requested by the Committee, the Grantee shall deliver the Agreement evidencing
the Stock Appreciation Right being exercised and the Agreement evidencing any
related Option to the Company, which shall endorse thereon a notation of such
exercise and return such Agreement to the Grantee.

7.5. Form of Payment. Payment of the amount determined under Sections 7.2(ii) or
7.3(ii) may be made in the discretion of the Committee solely in whole Shares in
a number determined at their Fair Market Value on the date of exercise of the
Stock Appreciation Right, or solely in cash (including by cheque, money order,
payroll deposit, or other acceptable form of payment), or in a combination of
cash and Shares. If the Committee decides to make full payment in Shares and the
amount payable results in a fractional Share, payment for the fractional Share
will be made in cash.

Section 8. Dividend Equivalent Rights. The Committee, from time to time, subject
to the terms and provisions of the Plan, may grant Dividend Equivalent Rights to
any Eligible Individual in tandem with an Option or Award or as a separate
Award. The terms and conditions applicable to each Dividend Equivalent Right
shall be specified in the Agreement under which the Dividend Equivalent Right is
granted. Amounts payable in respect of Dividend Equivalent Rights may be payable
currently or, if applicable, deferred until the lapsing of restrictions on such
Dividend Equivalent Rights or until the vesting, exercise, payment, settlement
or other lapse of restrictions on the Option or Award to which the Dividend
Equivalent Rights relate. In the event that the amounts payable in respect of
Dividend Equivalent Rights are to be deferred, the Committee shall determine
whether such amounts are to be held in cash or reinvested in Shares or deemed
(notionally) to be reinvested in Shares. If amounts payable in respect of
Dividend Equivalent Rights are to be held in cash, there may be credited at the
end of each year (or portion thereof) interest on the amount of the account at
the beginning of the year at a rate per annum as the Committee, in its
discretion, may determine. Dividend Equivalent Rights may be settled in cash or
Shares or a combination thereof, in a single installment or multiple
installments as determined by the Committee. Notwithstanding the foregoing,
amounts payable in respect of a Dividend Equivalent Right granted in connection
with an Option or a Stock Appreciation Right may not be contingent upon, or
otherwise payable on, the exercise of the Option or the Stock Appreciation
Right, and shall be granted in a manner and on such terms as will not result in
the

 

9



--------------------------------------------------------------------------------

related Option or Stock Appreciation Right being treated as providing for
deferred compensation under Section 409A of the Code and the regulations
promulgated thereunder.

Section 9. Performance Awards.

9.1. Performance Units. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual an Award of
Performance Units, the terms and conditions of which shall be set forth in an
Agreement. Performance Units may be denominated in Shares or a specified dollar
amount and, contingent upon the attainment of specified Performance Objectives
with respect to the Performance Cycle, each Unit represents the right to receive
payment as provided in Sections 9.1(i) and (ii) of (a) in the case of
Share-denominated Performance Units, the Fair Market Value of a Share on the
date the Performance Unit was granted, the date the Performance Unit became
vested or any other date specified by the Committee, (b) in the case of
dollar-denominated Performance Units, the specified dollar amount or (c) a
percentage (which may be more than 100%) of the amount described in clause
(a) or (b) depending on the level of Performance Objective attainment; provided,
however, that the Committee may at the time a Performance Unit is granted
specify a maximum amount payable in respect of a vested Performance Unit. Each
Agreement shall specify the number of Performance Units to which it relates, the
Performance Objectives which must be satisfied in order for the Performance
Units to vest and the Performance Cycle with respect to which such Performance
Objectives must be satisfied.

(i) Vesting and Forfeiture. Subject to Sections 9.3(iii) and 11.6, a Grantee
shall become vested with respect to the Performance Units to the extent that the
Performance Objectives set forth in the Agreement are satisfied for the
Performance Cycle.

(ii) Payment of Awards. Subject to Sections 9.3(iii) and 11.6, payment to
Grantees in respect of vested Performance Units shall be made at such time as
may be specified in the Agreement to which the Performance Unit relates, or, if
not contained therein, as soon as practicable after the last day of the
Performance Cycle to which such Award relates. Subject to Section 11.6, such
payments may be made entirely in Shares valued at their Fair Market Value,
entirely in cash, or in such combination of Shares and cash as the Committee in
its discretion shall determine at any time prior to such payment; provided,
however, that if the Committee in its discretion determines to make such payment
entirely or partially in Shares of Restricted Stock, the Committee must
determine the extent to which such payment will be in Shares of Restricted Stock
and the terms of such Restricted Stock at the time the Award is granted.

9.2. Performance Shares. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual an Award of
Performance Shares, the terms and conditions of which shall be set forth in an
Agreement. Each Agreement may require that an appropriate legend be placed on
Share certificates. Awards of Performance Shares shall be subject to the
following terms and provisions:

(i) Rights of Grantee. Performance Shares shall be issued in the name of the
Grantee as soon as reasonably practicable after the Award is granted, or on such
other date as the Committee may determine, provided that the Grantee has
executed all documents

 

10



--------------------------------------------------------------------------------

which the Committee may require as a condition to the issuance of such
Performance Shares, which may include an Agreement evidencing the Award, the
appropriate blank share transfer powers and an escrow agreement. If a Grantee
shall fail to execute any documents which the Committee may require within the
time period prescribed by the Committee at the time the Award of Performance
Shares is granted, the Award shall be null and void. At the discretion of the
Committee, Shares issued in connection with an Award of Performance Shares shall
be deposited together with the share transfer powers with an escrow agent (which
may be the Company) designated by the Committee. Unless the Committee determines
otherwise as set forth in the Agreement, upon delivery of the Shares to the
escrow agent (which may be in the form of book entry Shares), the Grantee shall
have all of the rights of a shareholder with respect to such Shares, including
the right to vote the Shares and, subject to Section 9.2(iv), to receive all
dividends or other distributions paid or made with respect to the Shares.

(ii) Non-Transferability. Until any restrictions upon the Performance Shares
awarded to a Grantee shall have lapsed in the manner set forth in
Section 9.2(iii) or 11.6, such Performance Shares shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated.

(iii) Lapse of Restrictions. Subject to Sections 9.3(iii) and 11.6, restrictions
upon Performance Shares awarded hereunder shall lapse and such Performance
Shares shall become vested at such time or times and on such terms, conditions
and satisfaction of Performance Objectives as the Committee may, in its
discretion, determine at the time an Award is granted. Performance Shares with
respect to which Performance Objectives have been attained may also be subject
to additional vesting conditions based on continued service or such other
conditions as may be established by the Committee at the time the Award is
granted.

(iv) Treatment of Dividends. At the time the Award of Performance Shares is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on Shares
represented by such Award which have been issued by the Company to the Grantee
shall be (A) deferred until the lapsing of the restrictions imposed upon such
Performance Shares and (B) held by the Company for the account of the Grantee
until such time. In the event that dividends are to be deferred, the Committee
shall determine whether such dividends are to be reinvested in Shares (which
shall be held as additional Performance Shares) or held in cash. If deferred
dividends are to be held in cash, there may be credited interest on the amount
of the account at such times and at a rate per annum as the Committee, in its
discretion, may determine. Payment of deferred dividends in respect of
Performance Shares (whether held in cash or in additional Performance Shares),
together with interest accrued thereon, if any, shall be made upon the lapsing
of restrictions imposed on the Performance Shares in respect of which the
deferred dividends were paid, and any dividends deferred (together with any
interest accrued thereon) in respect of any Performance Shares shall be
forfeited upon the forfeiture of such Performance Shares.

(v) Delivery of Shares. Upon the lapse of the restrictions on Performance Shares
awarded hereunder, the Committee shall cause a share certificate or

 

11



--------------------------------------------------------------------------------

evidence of book entry Shares to be delivered to the Grantee with respect to
such Performance Shares, free of all restrictions hereunder.

9.3. Performance Objectives

(i) Establishment. Performance Objectives for Performance Awards may be
expressed in terms of earnings per share, earnings (which may be expressed as
earnings before specified items), return on assets, return on invested capital,
revenue, operating income, cash flow, total shareholder return or any
combination thereof. Performance Objectives may be in respect of the performance
of the Company, any of its Subsidiaries, any of its Operating Units or any
combination thereof. Performance Objectives may be absolute or relative (to
prior performance of the Company or to the performance of one or more other
entities or external indices) and may be expressed in terms of a progression
within a specified range. The Performance Objectives with respect to a
Performance Cycle shall be established in writing by the Committee by the
earlier of (x) the date on which twenty-five percent (25%) of the Performance
Cycle has elapsed or (y) the date which is ninety (90) days after the
commencement of the Performance Cycle, and in any event while the performance
relating to the Performance Objectives remain substantially uncertain.

(ii) Effect of Certain Events. At the time of the granting of a Performance
Award, or at any time thereafter, in either case to the extent permitted under
Section 162(m) of the Code and the regulations thereunder without adversely
affecting any Performance Award that is intended to constitute Performance-Based
Compensation, the Committee may provide for the manner in which performance will
be measured against the Performance Objectives (or may adjust the Performance
Objectives) to reflect the impact of specified corporate transactions (such as a
stock split or stock dividend), special charges, accounting or tax law changes,
and/or other extraordinary, nonrecurring or special events or circumstances.

(iii) Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award that is
intended to constitute Performance-Based Compensation made to a Grantee who is
subject to Section 162(m) of the Code, the Committee shall certify in writing
that the applicable Performance Objectives have been satisfied to the extent
necessary for such Award to qualify as Performance-Based Compensation. The
Committee shall not be entitled to exercise any discretion otherwise authorized
hereunder with respect to such Options or Awards if the ability to exercise such
discretion or the exercise of such discretion itself would cause the
compensation attributable to such Options or Awards that are intended to
constitute Performance-Based Compensation to fail to so qualify.

9.4. [Intentionally Deleted]

9.5. Non-Transferability. Until the vesting of Performance Units or the lapsing
of any restrictions on Performance Shares, as the case may be, such Performance
Units or Performance Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated.

 

12



--------------------------------------------------------------------------------

Section 10. Share Awards. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant to any Eligible Individual a Share Award
on such terms and conditions as the Committee may determine in its sole
discretion, which terms may be set forth in an Agreement in respect of such
grant. Share Awards may be made as additional compensation for services rendered
by the Eligible Individual or may be in lieu of cash or other compensation to
which the Eligible Individual is entitled from the Company.

Section 11. Effect of a Termination of Employment on Options and Awards.

11.1. Earlier Termination of Employment. Upon the termination of an Optionee’s
or Grantee’s employment with the Company and its Subsidiaries, for any reason
whatsoever, except as otherwise set forth in this Section 11, in an Agreement
or, with the consent of such individual, as determined by the Committee at any
time prior to or after such termination, Options and Awards granted to such
individual will be treated as follows:

(i) Any Options and Stock Appreciation Rights will (A) to the extent not vested
and exercisable as of the Termination Date, terminate on the Termination Date
and (B) to the extent vested and exercisable as of the Termination Date, remain
exercisable for a period of ninety (90) days following the Termination Date or,
in the event of such Optionee’s or Grantee’s death during such ninety (90) day
period, remain exercisable by the estate of the deceased individual until the
end of the period of one year following the Termination Date (but in no event
beyond the maximum term of the Option or Stock Appreciation Right).

(ii) Any unvested portion of any Restricted Stock or Stock Units that are not
intended to be Performance Awards will be immediately forfeited on the
Termination Date.

(iii) Any Performance Awards will terminate on the Termination Date.

(iv) Any other Awards to the extent not vested will terminate on the Termination
Date.

For purposes of further clarity, even if an Optionee’s or Grantee’s employment
is terminated without Cause or is otherwise found by a court of competent
jurisdiction to have been wrongfully terminated prior to the vesting of any
Option or Award, the Optionee or Grantee (i) will not receive a pro-rated amount
for any Option or Award that may vest during any period of notice, (ii) will
forfeit any such Option or Award, (iii) will not be eligible for any Option or
Award vesting during such notice period, and the notice or pay in lieu of notice
that the Optionee or Grantee may receive will not have any component for damages
representing any Option or Award that may vest during any period of notice.

11.2. Upon Death or Disability. Except as otherwise provided in an Agreement, in
the event of a termination of an Optionee’s or Grantee’s employment with the
Company and its Subsidiaries as a result of such individual’s death or such
individual becoming Disabled, Options and Awards granted to such individual will
be treated as follows:

 

13



--------------------------------------------------------------------------------

(i) Any Options or Stock Appreciation Rights shall become immediately
exercisable as of the Termination Date, and the Optionee or Grantee, or in the
event the Optionee or Grantee is incapacitated and unable to exercise the rights
granted hereunder, the individual’s legal guardian or legal representative, or
in the event the Optionee or Grantee dies, the estate of the deceased
individual, shall have the right to exercise any rights the Optionee or Grantee
would otherwise have had under the Plan for a period of four years after the
Termination Date (but in no event beyond the maximum term of the Option or Stock
Appreciation Right). Notwithstanding the foregoing, in the event that an
Optionee does not exercise the vested portion of an Incentive Stock Option
within the period required under Section 422 of the Code, such Option shall be
treated as a Nonqualified Stock Option upon exercise.

(ii) Any unvested portion of any Restricted Stock or Stock Units that are not
intended to be Performance Awards will become immediately vested on the
Termination Date.

(iii) Any Performance Awards will remain outstanding and the Grantee or the
Grantee’s estate will be entitled to a pro-rata portion of the payment otherwise
payable in respect of the Award (based on the number of full weeks the Grantee
was employed by the Company or a Subsidiary during the applicable Performance
Cycle over the total number of weeks in such Performance Cycle), which will be
paid on the date the Award would have been paid if the Grantee had remained
employed with the Company or a Subsidiary.

11.3. Upon Retirement. Except as otherwise provided in an Agreement, in the
event of a termination of an Optionee’s or Grantee’s employment with the Company
and its Subsidiaries by reason of such individual’s Retirement, Options and
Awards granted to such individual will be treated as follows:

(i) With respect to any Option or Stock Appreciation Right, for a period of four
years following the date of such Retirement (but in no event beyond the maximum
term of the Option or Stock Appreciation Right), the Option or Stock
Appreciation Right, as applicable, shall remain outstanding and (A) to the
extent not then fully vested, shall continue to vest in accordance with its
applicable vesting schedule, and (B) the Optionee or the Grantee, as applicable,
shall have the right to exercise any rights the individual would otherwise have
had under the Plan prior to the expiration of the four-year period (or, if
earlier, the maximum term of the Option or Stock Appreciation Right).
Notwithstanding the foregoing, in the event that an Optionee does not exercise
the vested portion of an Incentive Stock Option prior to the expiration of the
three-month period after the date of the Optionee’s Retirement, such Option
shall be treated as a Nonqualified Stock Option upon exercise.

(ii) Any unvested portion of any Restricted Stock that is not intended to be a
Performance Award will become immediately vested.

(iii) Any unvested Stock Units that are not intended to be Performance Awards
will remain outstanding and will continue to vest in accordance with their
applicable vesting schedules.

 

14



--------------------------------------------------------------------------------

(iv) Any Performance Awards will remain outstanding and the Grantee will be
entitled to a pro-rata portion of the payment otherwise payable in respect of
the Award (based on the number of full weeks the Grantee was employed by the
Company or a Subsidiary during the applicable Performance Cycle over the total
number of weeks in such Performance Cycle), which will be paid on the date the
Award would have been paid if the Grantee had remained employed with the Company
or a Subsidiary.

11.4. Upon Termination of Employment in Connection with Certain Dispositions.
Except as otherwise provided in an Agreement, in the event an Optionee’s or
Grantee’s employment with the Company and its Subsidiaries is terminated without
Cause in connection with a sale or other disposition of a Subsidiary, the
Options and Awards granted to such individual will be treated as follows:

(i) With respect to Options and Stock Appreciation Rights, such Award will
remain outstanding and (A) to the extent not then fully vested, will become
immediately vested on the Termination Date, and (B) the Optionee or Grantee will
have the right to exercise such Options and Stock Appreciation Rights for a
period of one year following the Termination Date (but in no event beyond the
maximum term of the Option or Stock Appreciation Right). Notwithstanding the
foregoing, in the event that an Optionee does not exercise the vested portion of
an Incentive Stock Option prior to the expiration of the three-month period
after the Optionee’s Termination Date, such Option shall be treated as a
Nonqualified Stock Option upon exercise.

(ii) Any unvested portion of any Restricted Stock or Stock Units that are not
Performance Awards will become immediately vested on the Termination Date.

(iii) Any Performance Awards will remain outstanding and the Grantee will be
entitled to a pro-rata portion of the payment otherwise payable in respect of
the Award (based on number of full weeks the Grantee was employed by the Company
or a Subsidiary during the applicable Performance Cycle over the total number of
weeks in such Performance Cycle), which will be paid on the date the Award would
have been paid if the Grantee had remained employed with the Company or a
Subsidiary.

11.5. Definition of Termination. To the extent an Award is subject to
Section 409A of the Code, “termination” means “separation from service” as
defined under Section 409A of the Code. Notwithstanding anything in the Plan or
an Agreement to the contrary, an Award that is subject to Section 409A of the
Code shall not be settled and distributed to a Grantee on the Termination Date
unless the Grantee has incurred a “separation from service” within the meaning
of Section 409A of the Code, and such Awards shall be settled and distributed in
accordance with Section 409A of the Code.

11.6 Termination Following a Change in Control. Except as otherwise provided in
an Agreement or any other agreement between the Optionee or Grantee and the
Company or a Subsidiary that addresses the treatment of Options or Awards in the
event of a Change in Control, in the event that, within twenty-four (24) months
following the occurrence of a Change in Control: (a) an Optionee’s or Grantee’s
employment with the Company and its

 

15



--------------------------------------------------------------------------------

Subsidiaries is terminated without Cause; or (b) an Optionee or Grantee
terminates the Optionee’s or Grantee’s employment with the Company and its
Subsidiaries for Good Reason:

(i) Any Options and Stock Appreciation Rights outstanding on the Termination
Date, whether or not exercisable, shall become immediately and fully exercisable
as of the Termination Date;

(ii) The restrictions upon Shares of Restricted Stock shall lapse as of the
Termination Date;

(iii) All Stock Units shall become fully vested as of the Termination Date;

(iv) With respect to any Performance Units and Stock Units intended to be
Performance Awards the Grantee shall (A) become vested in all outstanding
Performance Units and Stock Units as if all Performance Objectives had been
satisfied at the highest level by the Company and the Grantee and (B) be
entitled to receive in respect of all Performance Units and Stock Units which
become vested pursuant to this Section 11.6 a cash payment within sixty
(60) days after the Termination Date; and

(v) With respect to Performance Shares and Shares of Restricted Stock that are
intended to be Performance Awards, all restrictions shall lapse immediately on
all outstanding Performance Shares and Shares of Restricted Stock as if all
Performance Objectives had been satisfied at the highest level by the Company
and the Grantee.

Section 12. Effect of Change in Common Shares Subject to the Plan.

12.1. In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (i) the maximum
number and class of Shares or other shares or securities with respect to which
Options or Awards may be granted under the Plan, (ii) the maximum number and
class of Shares or other shares or securities with respect to which Options or
Awards may be granted to any Eligible Individual in any calendar year, (iii) the
number and class of Shares or other shares or securities which are subject to
outstanding Options or Awards granted under the Plan and the exercise price
therefor, if applicable and (iv) the Performance Objectives.

12.2. Any such adjustment in the Shares or other shares or securities:
(i) subject to outstanding Incentive Stock Options (including any adjustments in
the exercise price) shall be made in such manner as not to constitute a
modification as defined by Section 424(h)(3) of the Code and only to the extent
otherwise permitted by Sections 422 and 424 of the Code; (ii) subject to
outstanding Options or Awards that are intended to qualify as Performance-Based
Compensation shall be made in such a manner as not to adversely affect the
treatment of the Options or Awards as Performance-Based Compensation; or
(iii) subject to outstanding Nonqualified Stock Options or Stock Appreciation
Rights shall be made consistent with the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(v).

 

16



--------------------------------------------------------------------------------

12.3. If, by reason of a Change in Capitalization, a Grantee of an Award shall
be entitled to, or an Optionee shall be entitled to exercise an Option with
respect to, new, additional or different shares or securities of the Company or
any other corporation, such new, additional or different shares shall thereupon
be subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such Change in Capitalization.

Section 13. Effect of Certain Transactions. Subject to Section 11.6, or as
otherwise provided in an Agreement, following (a) the liquidation or dissolution
of the Company, (b) a merger or consolidation of the Company or (c) an
acquisition all of the issued and outstanding Shares by any person, unless such
acquisition is a “Non-Control Transaction” as defined in Section 30.6 (a
“Transaction”), either (i) each outstanding Option or Award shall be treated as
provided for in the agreement entered into in connection with the Transaction or
(ii) if not so provided in such agreement, each Optionee and Grantee shall be
entitled to receive in respect of each Share subject to any outstanding Options
or Awards, as the case may be, upon exercise of any Option or payment or
transfer in respect of any Award, the same number and kind of shares, stock,
securities, cash, property or other consideration that each holder of a Share
was entitled to receive in the Transaction in respect of a Share; provided,
however, that such shares, stock, securities, cash, property, or other
consideration shall remain subject to all of the conditions, restrictions and
performance criteria which were applicable to the Options and Awards prior to
such Transaction. The treatment of any Option or Award as provided in this
Section 13 shall be conclusively presumed to be appropriate for purposes of
Section 12. Notwithstanding anything to the contrary in this Section 13, an
adjustment to an Option or Award as provided in this Section 13 shall be made
only to the extent such adjustment complies with the requirements of
Section 409A of the Code.

Section 14. Listing and Registration of Common Shares. If at any time the Board
shall determine that listing, registration or qualification of the Shares
covered by an Option or Award upon any securities exchange or under any state,
provincial or federal law or the consent or the approval of any governmental
regulatory body is necessary or desirable as a condition of or in connection
with the purchase of Shares under the Option, the Option may not be exercised in
whole or in part, and Shares shall not be delivered in connection with any other
Award, unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board. Any person exercising an Option or receiving Shares in
connection with any other Award shall make such representations and agreements
and furnish such information as the Board or the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements.

Section 15. Misconduct. In the event that an Optionee or Grantee has (i) used
for profit or disclosed to unauthorized persons, confidential information or
trade secrets of the Company or its Subsidiaries, or (ii) breached any contract
with or violated any fiduciary obligation to the Company or its Subsidiaries, or
(iii) engaged in unlawful trading in the securities of the Company or its
Subsidiaries or of another company based on information gained as a result of
that Optionee’s or Grantee’s employment with, or status as a director to, the
Company or its Subsidiaries, then that Optionee or Grantee shall forfeit all
rights under any outstanding Option or Award granted under the Plan and all of
that Optionee’s or Grantee’s

 

17



--------------------------------------------------------------------------------

outstanding Options or Awards shall automatically terminate, unless the
Committee shall determine otherwise.

Section 16. Payment Following Death or Incapacity. In the event any amounts or
Shares become payable or issuable pursuant to an Award or Option after the
Grantee or Optionee dies or becomes incapacitated, such amounts or Shares shall
be paid or issued, in the case of death, to the decedent’s estate or, in the
case of incapacity, to the Grantee’s or Optionee’s legal guardian or legal
representative.

Section 17. Employees in Multiple Jurisdictions. Eligible Individuals are or may
be subject to taxation under the Code, the laws of Canada and/or the laws of
other jurisdictions. Without amending the Plan, the Committee may grant, settle
or administer Options or Awards on terms and conditions different from those
specified in the Plan as may in the judgment of the Committee be necessary or
desirable to foster and promote achievement of the purposes of the Plan given
the limitations of applicable law, and the Committee may make such
modifications, amendments, procedures, and the like as may be necessary or
advisable to comply with provisions of laws of the various countries in which
the Company or its Subsidiaries operate or have employees.

Section 18. Deferral of Payments or Vesting. Notwithstanding anything to the
contrary contained herein, and except with respect to an Option or a Stock
Appreciation Right, the Committee may provide for the deferral of the issuance
or vesting of Shares or the payment of cash in respect of an Award granted under
the Plan; provided that such deferral shall be provided at the time of grant of
the Award. The terms and conditions of any such deferral shall be set forth in
the Agreement evidencing such Award.

Section 19. No Rights to Options, Awards or Employment. No individual shall have
any claim or right to be granted an Option or Award under the Plan. Having
received an Option or Award under the Plan shall not give an individual any
right to receive any other grant under the Plan. No Optionee or Grantee shall
have any rights to or interest in any Option or Award except as set forth
herein. Neither the Plan nor any action taken herein shall be construed as
giving any individual any right to be retained in the employ of the Company or
its Subsidiaries, or as a member of the Board.

Section 20. Multiple Agreements. The terms of each Option or Award may differ
from other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards previously granted to that
Eligible Individual.

Section 21. Withholding of Taxes.

21.1. The Company, a Subsidiary, or a trust established by the Company or a
Subsidiary to deliver Shares under an Award, as applicable, shall require
payment of or other provision for, as determined by the Company, an amount equal
to the federal, state, provincial and local income taxes and other amounts
required by law to be withheld or determined to be necessary or appropriate to
be withheld by the Company, Subsidiary or trust, as applicable, in

 

18



--------------------------------------------------------------------------------

connection with the grant, vesting, exercise or settlement of an Award or at
such times as an Optionee or a Grantee recognizes taxable income in connection
with the receipt of Shares or cash in connection with an Award hereunder (the
“Withholding Taxes”). In its sole discretion, the Company, Subsidiary or trust,
as applicable, may require or permit payment of or provision for the Withholding
Taxes through one or more of the following methods, subject to the terms of the
Award Agreements: (a) in cash, bank draft, certified cheque, personal cheque or
other manner acceptable to the Committee and/or set forth in the relevant
exercise procedures; (b) by withholding such amount from other amounts due to
the Optionee or the Grantee; (c) by withholding a portion of the Shares then
issuable or deliverable to the Optionee or the Grantee having an aggregate fair
market value equal to the Withholding Taxes and, at the Company’s election,
either (I) canceling the equivalent portion of the underlying Award and the
Company, Subsidiary, or trust paying the Withholding Taxes on behalf of the
Optionee or Grantee in cash, or (II) selling such Shares on the Optionee or
Grantee’s behalf; or (d) by withholding such amount from the cash then issuable
in connection with the Award.

21.2. If an Optionee makes a disposition, within the meaning of Section 424(c)
of the Code and regulations promulgated thereunder, of any Share or Shares
issued to such Optionee pursuant to the exercise of an Incentive Stock Option
within the two-year period commencing on the day after the date of the grant or
within the one-year period commencing on the day after the date of transfer of
such Share or Shares to the Optionee pursuant to such exercise, the Optionee
shall, within ten (10) days of such disposition, notify the Company thereof, by
delivery of written notice to the Company at its principal executive office.

Section 22. Amendment or Termination; Duration. Except as provided below and
except as may otherwise be provided by applicable tax and regulatory
requirements, including stock exchange requirements, the Board may from time to
time make any amendments or changes to the Plan or outstanding Awards that the
Board sees fit in its sole discretion without shareholder approval. The
following amendments to the Plan or outstanding Awards will require the approval
of both the Board and the Company’s shareholders:

(i) an increase in the maximum number of Shares that may be made the subject of
Awards or Options under the Plan;

(ii) any adjustment (other than in connection with a stock dividend,
recapitalization or other transaction where an adjustment is permitted or
required under the terms of the Plan) or amendment that reduces or would have
the effect of reducing the exercise price of an Option or Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants, or other means;

(iii) an increase in the limits on Awards that may be granted to any Eligible
Individual under Sections 3.1 and 32 of the Plan; and

(iv) an extension of the term of an outstanding Option or Stock Appreciation
Right beyond the expiry date thereof, except as set forth in Sections 6.2(v) and
7.3(i) of the Plan as they relate to Options or Stock Appreciation Rights that
expire outside of a Trading Window.

 

19



--------------------------------------------------------------------------------

Furthermore, no change to an outstanding Award that will impair the rights of
the Optionee or Grantee may be made without the consent of the Optionee or
Grantee. This Plan shall terminate and no Option or Award may be granted or made
after the tenth (10th) anniversary of the date the Plan was originally made
effective by THI (i.e., March 29, 2016).

Section 23. Other Actions. The Plan shall not restrict the authority of the
Committee, the Board or the Company or its Subsidiaries for proper corporate
purposes to grant or assume stock options, other than under the Plan, to or with
respect to any employee, director or other person. The adoption of the Plan by
the Board shall not be construed as amending, modifying or rescinding any
previously approved incentive arrangement or as creating any limitations on the
power of the Board to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan and such arrangements may be either applicable
generally or only in specific cases.

Section 24. Costs and Expenses. Except as provided in Section 21 hereof with
respect to taxes, the costs and expenses of administering the Plan, including
costs associated with exercise, vesting and/or settlement of Options or Awards,
may be borne by the Company, one or more of its Subsidiaries or Eligible
Individuals receiving a grant under the Plan, as determined by the Committee in
its sole discretion.

Section 25. Plan Unfunded. Except with respect to Shares which have been
acquired by or on behalf of a trust established by either of the Company or a
Subsidiary and held for future delivery as described in Section 3.1, the Plan
shall be unfunded. Except for reserving a sufficient number of authorized Shares
to the extent required by law to meet the requirements of the Plan, the Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure payment of any grant under the Plan.

Section 26. Laws Governing Plan. The Plan and all Agreements between the Company
and any Grantees or Optionees entered into on or after September 28, 2009, shall
be construed under and governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein.

Section 27. Captions. The captions to the several sections hereof are not a part
of the Plan, but are merely guides or labels to assist in locating and reading
the several sections hereof.

Section 28. Effective Date. The effective date of the Plan, as determined by the
Board, shall be the date of THI’s initial public offering of its common stock.

Section 29. Recoupment Policy Relating to Performance-Based Compensation; Other
Agreements. Notwithstanding anything to the contrary contained herein, all
Options and Awards or any proceeds therefrom, are subject to the Company’s (or
an affiliate of the Company’s) right to reclaim, or require forfeiture of, such
payments or other amounts:

(i) in the event of a financial restatement in accordance with the Company’s
Recoupment Policy Relating to Performance-Based Compensation adopted by the
Board, as amended from time to time; or

 

20



--------------------------------------------------------------------------------

(ii) in accordance with the terms of any separate agreement, understanding, or
arrangement between an Optionee or Grantee and the Company or any affiliate of
the Company, including but not limited to any employment agreement, offer letter
for initial employment, promotional letter setting forth the terms of an
Optionee or Grantee’s promotion, change in control agreement, and/or
post-employment covenant agreement.

Section 30. Definitions. Unless the context clearly indicates otherwise, the
following terms (or forms thereof), when used in the Plan, shall have the
respective meanings set forth below:

30.1. “Agreement” means the written agreement between the Company and an
Optionee or Grantee evidencing the grant of an Option or Award and setting forth
the terms and conditions thereof, and includes any Prior Agreement.

30.2. “Award” means a grant of Restricted Stock, a Stock Unit, a Stock
Appreciation Right, a Performance Award, a Dividend Equivalent Right, a Share
Award or any or all of them.

30.3. “Board” means the Board of Directors of the Company.

30.4. “Cause” means:

(i) in the case of an Eligible Director, the commission of an act of fraud or
intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any of its Subsidiaries;
and

(ii) in the case of an Optionee or Grantee whose employment with the Company or
a Subsidiary is subject to the terms of an employment or change in control
agreement between such Optionee or Grantee and the Company or Subsidiary, which
employment or change in control agreement includes a definition of “Cause”, for
purposes of termination, the term “Cause” as used in this Plan or any Agreement
shall have the meaning set forth in such employment or change in control
agreement during the period that such employment or change in control agreement
remains in effect following a Change in Control; and

(iii) in all other cases, (a) intentional failure to perform reasonably assigned
duties, (b) dishonesty or willful misconduct in the performance of duties,
(c) intentional violation of Company or applicable Subsidiary policy,
(d) involvement in a transaction in connection with the performance of duties to
the Company or any of its Subsidiaries which transaction is adverse to the
interests of the Company or any of its Subsidiaries and which is engaged in for
personal profit, (e) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses) or (f) any other act, event or circumstance which would
constitute just cause at law for termination of the employment of the Optionee
or Grantee.

30.5. “Change in Capitalization” means any increase or reduction in the number
of Shares, or any change (including, but not limited to, in the case of a
spin-off, dividend or other distribution in respect of Shares, a change in
value) in the Shares or exchange of Shares for a

 

21



--------------------------------------------------------------------------------

different number or kind of shares or other securities of the Company or another
corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants or
rights or debentures, stock dividend, stock split or reverse stock split, cash
dividend, property dividend, combination or exchange of shares, repurchase of
shares, change in corporate structure or otherwise.

30.6. Except as otherwise provided in an Agreement to comply with Section 409A
of the Code, “Change in Control” shall mean the occurrence of:

(i) An acquisition (other than directly from the Company) of any common shares
or other voting securities of the Company entitled to vote generally for the
election of directors (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Sections 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the Company’s then outstanding common shares or the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, in determining whether a Change in Control has occurred, common shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(A) an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Subsidiary”), (B) the Company or its Subsidiaries, or (C) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

(ii) The individuals who, as of September 28, 2009, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least seventy
percent (70%) of the members of the Board; provided, however, that if the
election, or nomination for election by the Company’s common shareholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Plan, be considered as a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(iii) The consummation of:

(A) A merger, consolidation, amalgamation or reorganization with or into the
Company or in which securities of the Company are issued (a “Merger”), unless
such Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a Merger where:

(1) the shareholders of the Company immediately before such Merger own directly
or indirectly immediately following such Merger at least seventy percent
(70%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such Merger

 

22



--------------------------------------------------------------------------------

(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such Merger;

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the voting securities of the Surviving Corporation; and

(3) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that immediately
prior to such Merger was maintained by the Company or any Subsidiary, or
(iv) any Person who, immediately prior to such Merger had Beneficial Ownership
of thirty percent (30%) or more of the Company’s then outstanding common shares
or the combined voting power of the Company’s then outstanding Voting
Securities, has Beneficial Ownership of thirty percent (30%) or more of the then
outstanding common shares of the Surviving Corporation or the combined voting
power of the Surviving Corporation’s then outstanding voting securities.

(B) A complete liquidation or dissolution of the Company; or

(C) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common shares or
Voting Securities as a result of the acquisition of common shares or Voting
Securities by the Company which, by reducing the number of common shares or
Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of common shares or Voting Securities by the Company, and after such
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional common shares or Voting Securities which increases the percentage
of the then outstanding Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

If an Eligible Individual’s employment is terminated by the Company without
Cause prior to the date of a Change in Control but the Eligible Individual
reasonably demonstrates that the termination (A) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control or (B) otherwise arose in connection with, or in
anticipation of, a Change in Control which has been threatened or proposed, such
termination shall be deemed to have occurred after a Change in Control for
purposes of the Plan provided a Change in Control shall actually have occurred.

30.7. “Code” means the U.S. Internal Revenue Code of 1986, as amended.

30.8. Except as otherwise provided in an Agreement to comply with Section 409A
of the Code, “Disabled,” with regard to any particular Optionee or Grantee,
shall have the meaning (i) set forth in Section 22(e)(3) of the Code, in the
context of determining the period during which Incentive Stock Options granted
to an Optionee may be exercised and (ii) set forth

 

23



--------------------------------------------------------------------------------

in the Company’s long term disability program applicable to such Optionee or
Grantee in all other contexts or, if no long term disability program is
applicable to such Optionee or Grantee, as set forth in the Company’s long term
disability program generally applicable to officers of the Company.

30.9. “Dividend Equivalent Right” means a right to receive all or some portion
of the cash dividends that are or would be payable with respect to Shares.

30.10. “Eligible Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.

30.11. “Eligible Individual” means any of the following individuals who is
designated by the Committee as eligible to receive Options or Awards subject to
the conditions set forth herein: (a) any Eligible Director, (b) any employee of
the Company or a Subsidiary, or (c) any individual to whom the Company or a
Subsidiary has extended a formal, written offer of employment.

30.12. “Exchange Act” means the Securities Exchange Act of 1934.

30.13. “Executive Officer” means persons designated as “executive officers” from
time to time by the Board.

30.14. “Fair Market Value” on any relevant date shall mean the closing price for
Shares traded on the Toronto Stock Exchange or, if the Committee elects on or
prior to such date, the New York Stock Exchange, for the Trading Day immediately
preceding such date.

30.15. “Grantee” means a person to whom an Award has been granted under the
Plan.

30.16. “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

30.17. “Nonemployee Director” means a director of the Company who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

30.18. “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.

30.19. “Operating Unit” means any operating unit or division of the Company
designated as an Operating Unit by the Committee.

30.20. “Option” means a Nonqualified Stock Option or an Incentive Stock Option
or either of them.

30.21. “Optionee” means a person to whom an Option has been granted under the
Plan.

 

24



--------------------------------------------------------------------------------

30.22. “Option Price” means the price at which a Share covered by an Option
granted hereunder may be purchased.

30.23. “Performance Awards” means Performance Units, Performance Shares, Awards
of Restricted Stock that are designated as Performance Awards, Stock Units that
are designated as Performance Awards or any or all of them.

30.24. “Performance-Based Compensation” means any Option or Award that is
intended to constitute “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

30.25. “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary or an Operating Unit will be measured.

30.26. “Performance Objectives” has the meaning set forth in Section 9.3.

30.27. “Performance Shares” means Shares issued or transferred to an Eligible
Individual under Section 9.2.

30.28. “Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1.

30.29. “Plan” means this Tim Hortons Inc. 2006 Stock Incentive Plan, as amended
and restated from time to time.

30.30. “Prior Agreement” means any written Agreement entered into prior to
September 28, 2009 pursuant to the terms of the Plan between THI and any
Optionees or Grantees.

30.31. “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 4.1.

30.32. “Retirement” means (i) in the case of an employee of the Company or a
Subsidiary, the definition provided for such term in an Agreement and (ii) in
the case of an Eligible Director, termination of membership on the Board at or
after attaining age 55 with at least three (3) years of service as a member of
the Board, other than by reason of death, Disability or for Cause.

30.33. “Share Award” means an Award of Shares granted pursuant to Section 10.

30.34. “Shares” means common shares (with no par value) in the capital of the
Company and any other securities into which such shares are changed or for which
such shares are exchanged.

30.35. “Stock Appreciation Right” means a right to receive all or some portion
of the increase in the value of the Shares as provided in Section 7 hereof.

 

25



--------------------------------------------------------------------------------

30.36. “Termination Date” means, in the case of an Optionee or Grantee whose
employment or term of office with the Company or any of its Subsidiaries
terminates in the circumstances set out in Sections 11.1, 11.2, 11.4 or 11.6,
the date on which the Optionee or Grantee ceases to perform services for the
Company or such Subsidiary, as the case may be, without regard to (i) whether
such Optionee or Grantee continues thereafter to receive any payment from the
Company or such Subsidiary, as the case may be, in respect of the termination of
such Optionee’s or Grantee’s employment, including without limitation any
continuation of salary or other compensation in lieu of notice of such
termination or (ii) whether or not the Optionee or Grantee is entitled or claims
to be entitled at law to greater notice of such termination or greater
compensation in lieu thereof than has been received by such Optionee or Grantee.

30.37. “Stock Unit” means a right granted to an Eligible Individual under
Section 4.2 representing a number of hypothetical Shares.

30.38. “Trading Day” means any date on which the Toronto Stock Exchange or the
New York Stock Exchange, as applicable, is open for the trading of the Shares.

30.39. “Trading Window” means the periods of time within which, if opened,
directors, officers and certain employees of the Company and its Subsidiaries
are permitted to trade in the Company’s securities, as set out in the Company’s
Insider Trading and Window Trading Policies.

30.40. “Good Reason” shall have the meaning given to it any employment or
similar agreement, including but not limited to a change in control agreement
between the Optionee or Grantee and the Company to the extent such an agreement
exists, for all purposes under this Plan. If no such agreement exists, or if
such agreement does not contain a definition of Good Reason (or any similar
concept whether or not expressly called “good reason”), an Optionee or Grantee
shall have Good Reason to terminate the Optionee’s or Grantee’s employment with
the Company if any of the following occur, without the Optionee’s or Grantee’s
consent (provided that the Company does not fully cure the effect of such event
within thirty (30) days following its receipt of written notice of such event
from the Optionee or Grantee):

(i) A material diminution in the Optionee’s or Grantee’s base compensation;

(ii) A material diminution in the Optionee’s or Grantee’s authority, duties or
responsibilities;

(iii) A material diminution in the authority, duties or responsibilities of the
supervisor to whom the Optionee or Grantee is required to report, including, to
the extent applicable, a requirement that the Optionee or Grantee report to a
corporate officer or employee instead of reporting directly to the Board;

(iv) A material diminution in the budget over which the Optionee or Grantee
retains authority;

 

26



--------------------------------------------------------------------------------

(v) A material change in the geographic location in which the Optionee or
Grantee must perform services; or

(vi) Any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Optionee or Grantee provides services.

Notwithstanding the foregoing, Good Reason shall cease to exist for an event on
the ninetieth (90th) day following the later of its occurrence or the Optionee’s
or Grantee’s knowledge thereof, unless the Optionee or Grantee has given the
Company written notice of such event prior to such date.

Section 31. Toronto Stock Exchange Definitions. For the purposes of Sections 31
and 32, “insider”, “security based compensation arrangements” and “service
provider” have the following meanings:

31.1. “Insider” means,

(i) every director or senior officer of the Company;

(ii) every director or senior officer of a company that is itself an insider or
subsidiary of the Company;

(iii) any person or company who beneficially owns, directly or indirectly,
voting securities of the Company or who exercises control or direction over
voting securities of the Company or a combination of both carrying more than 10%
of the voting rights attached to all voting securities of the Company for the
time being outstanding other than voting securities held by the person or
company as underwriter in the course of a distribution; and

(iv) the Company where it has purchased, redeemed or otherwise acquired any of
its securities, for so long as it holds any of its securities.

31.2. “Security Based Compensation Arrangements” include:

(i) stock option plans for the benefit of employees, insiders, service providers
or any one of such groups;

(ii) individual stock options granted to employees, service providers or
insiders if not granted pursuant to a plan previously approved by the Company’s
securityholders;

(iii) share purchase plans where the Company provides financial assistance or
where the Company matches the whole or a portion of the securities being
purchased;

(iv) stock appreciation rights involving issuances of securities from treasury;

 

27



--------------------------------------------------------------------------------

(v) any other compensation or incentive mechanism involving the issuance or
potential issuances of securities of the Company; and

(vi) security purchases from treasury by an employee, insider or service
provider which is financially assisted by the Company by any means whatsoever.

For greater certainty, arrangements which do not involve the issuance from
treasury or potential issuance from treasury of securities of the Company do not
constitute security based compensation arrangements.

31.3. “Service provider” is a person or company engaged by the Company to
provide services for an initial, renewable or extended period of twelve months
or more.

Section 32. Toronto Stock Exchange Requirements. The number of common shares
issuable to Insiders, at any time, under all Security Based Compensation
Arrangements of the Company, may not exceed 10% of the Company’s issued and
outstanding common shares; and the number of common shares issued to Insiders
within any one year period, under all Security Based Compensation Arrangements
of the Company, may not exceed 10% of the Company’s issued and outstanding
common shares.

Section 33. Compliance with Section 409A of the Code. Notwithstanding anything
to the contrary, to the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Agreement
evidencing such Award shall incorporate the terms and conditions necessary for
such Award to avoid the consequences described in Section 409A(a)(1) of the
Code, and to the maximum extent permitted under applicable law, the Plan and the
Award Agreement shall be interpreted in a manner that results in their
conforming to the requirements of Section 409A of the Code and any Department of
Treasury or Internal Revenue Service regulations or other guidance issued under
Section 409A of the Code. Notwithstanding anything to the contrary in this Plan,
to the extent a Grantee has been granted an Award that constitutes “deferred
compensation” under Section 409A of the Code and such Grantee is a “specified
employee” as defined under Section 409A of the Code, no distribution, settlement
or payment of any amount shall be made before a date that is six months
following the date of such Grantee’s “separation from service” as defined under
Section 409A of the Code or, if earlier, the date of the Grantee’s death.

Section 34. Successors and Assigns. This Plan shall be binding on all successors
and assigns of the Company, and, except to the extent limited by the terms of
this Plan or any Agreement, to the successors of each Eligible Individual,
including, without limitation, the estate of such Eligible Individual and the
executor, administrator or trustee of such estate.

 

28